DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Product by Process Limitations
 
Initially, and with respect to claim(s) 4 and 5, note that if the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (In re Thorpe, 777 F.2d 695, 698 (Fed. Cir. 1985); MPEP 2113(I)). See In re Thorpe et al., 227 USPQ 964 (CAFC, 1985) and the related case law cited therein which makes it clear that it is the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that, as here, an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or not. As stated in Thorpe, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972); In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969); Buono v. Yankee Maid Dress Corp., 77 F.2d 274, 279, 26 USPQ 57, 61 (2d. Cir. 1935).

Note that Applicant has burden of proof in such cases as the above case law makes clear.
	
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese patent document JP 2005-105864 to Waseda in view of US patent number 4,872,429 to Anderson et al. (Anderson).
Regarding claim 6:
Waseda discloses:
A rocker arm (figure 1) comprising: 
a pair of sidewalls (figure 1, elements 20 and 21) formed by bending a plate material along a lengthwise direction so as to be opposed to each other(the statement “formed by bending a plate material along a lengthwise direction” is a product by process limitation, see above; also this process does not appear to impart any particular structure to the device and the instant invention and the Waseda reference appear structurally similar), the sidewalls being disposed along a heightwise direction and having respective lengthwise middle portions (20a and 21b) serving as opposed portions defining a space (gap between 20a and 21a) to house a roller (3) and shaped to protrude  in the heightwise 
a shaft member (14), wherein: 
the opposed portions have thinner portions (20a and 21a) having smaller thicknesses than the respective both lengthwise ends of the sidewalls (figure 4, elements 7 and 8); 
the shaft member (11) is held in the shaft holes to rotatably support the roller (see figure 3). 
Waseda fails to disclose:
The opposed portions have respective outer surfaces provided with pressed recesses formed by pressing, the pressed recesses respectively having central bottoms through which shaft holes are bored ; 
the thinner portions are respectively formed on circumferential edges of the shaft holes in the pressed recesses so as to be curved and spread radially outward of the shaft holes; and
inner surfaces of the opposed portions are flat surfaces bordering the shaft holes and extending radially out both along the heightwise direction and the lengthwise direction of the sidewalls.
Anderson teaches:
	A rocker arm including a pressed recess (figure 4, element 21) that is curved and spread radially outward of the shaft holes (14). Further, the inner wall surface of the pressed recess rises steeply (rise at an angle) and without unevenness (without 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Waseda to further include a pressed recessed portion that is curved and spreads radially outward around the shaft holes of Waseda (11) and in the thinner portions (Waseda, figure 1, element 20a and 21a) as taught by Anderson to increase the local hardening around the shaft holes (Anderson, column 3, lines 54-55). Further, the pressed recess portion incorporated into Waseda from Anderson would result in an inner surface that protrudes beyond the surrounding inner surface of the opposed portion of the rocker arm however the medication would still read on the claim because at least in the immediate section of the inner surface on the protrusion surrounding the shaft hole would be flat that would extend radially in both the heightwise and lengthwise direction. While it would not be flat over the complete area of the inner surface it would be flat at least in the section immediately surrounding the shaft hole as shown in by protrusion 21 in figure 4 of Anderson.
Regarding claim 14:
Waseda discloses:
The rocker arm according to claim 6 wherein plate material forming the side walls is a metal plate material (sheet metal, “sheet metal rocker arm” translation paragraph 0001 provided by applicant on 9/5/19). 

Allowable Subject Matter
Claims 4, 5 and 11-13 are allowed.

Response to Arguments
Applicant's arguments filed 12/8/2020 have been fully considered but they are not persuasive.
Regarding the 35 USC 103 rejection of claim 6:
The applicant has provided several arguments as to why the rejection is improper however the office is not persuaded. The applicant has amended the claim to indicate “inner surfaces of the opposed portions are flat surfaces bordering the shaft holes and extending radially out both along the heightwise direction and the lengthwise direction of the sidewalls” in order to overcome the prior art rejection. However, as indicated above, the examiner believes the combination/rejection still reads on the amendment. While the whole inner surface of the opposed portion is not flat across the entire height and length of the inner portion, in the immediate region around the shaft hole is flat in a heightwise and lengthwise direction (even after the combination of Waseda with Anderson) since the protrusion (on the inner surface) formed by pressing the outer surface around the shaft hole as taught by Anderson is also flat in the immediate region surrounding the hole in both directions (heightwise and lengthwise) as shown in Anderson element 21 figure 4. For this reason, the rejection is maintained.

Regarding the 35 USC 102 and 103 rejections of claims 4, 5 and 11-13:
The applicant’s amendments to the claims are persuasive and for this reason the 35 USC 102 or 103 rejections are withdrawn.

Regarding the 35 USC 112(b) rejections of claims 4, 6, 12 and 14:
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK HAMO/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        



/W.G.H/Examiner, Art Unit 3746